DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10-04-2022 has been entered.
3.	Applicant's amendment and response received 10-04-2022, responding to the 10-12-2021 Office Action provided in the rejections of claims 1-20, wherein at least independent claims 1, 9, and 16 have been amended.  Claims 1-20 remain pending in the application; which has been fully considered by the Examiner.
Response to Arguments 
4.	Applicant’s arguments with respect to newly amended independent claims 1, 9 and 16 and claims 2-8, 10-15 and 17-20 on pages 8-12 of the response have been fully considered but they are not persuasive and are moot in view of the new ground(s) of rejection- see Fork (Art newly made of record) as applied below, as they further teach such use.
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

6.	Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al.,  US 2012/0111468 (hereinafter Davis) in view of Lihui, CN101295379 in view of Fork et al., US 2013/0204866 (hereinafter Fork) in view of Mingsong et al., CN 105184403 (hereinafter Mingsong).   
In regards to claim 1, Davis teaches:
A system for allocating virtualized resources, comprising: one or more non-transitory memory devices; and one or more hardware processors configured to execute instructions from the one or more non-transitory memory devices to cause the system to: (Abstract, see a method and system may receive a request to provision a virtual machine based on configuration information. Potential resources for hosting the virtual machine may be identified and scored)
receive a request to perform a workload (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database device 104-1, resource manager database 104-2, and resource management device 104-3. Job database device 104-1 may receive a job description (e.g., a list of tasks) from resource management device 104-3 and store it in an active job queue until the job is performed).   
determine one or more workflows for performing the workload (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) 
select a virtualized resource from a plurality of virtualized resources to run the one or more workflows based on a suitability score (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) allocation, resource management device 104-3 may identify available resources (e.g., server clusters) corresponding to the request, rank the available resources based on a score calculated for each resource, and initiate fulfillment of the request to the highest ranking resource). 
the suitability score is selected based on one or more benchmark scores of the one or more workflows (para. [0022]) “resource management device 104-3 may 
schedule a performance of at least part of the workload on the selected virtualized resource (p. 2, [0027], see each of the subtasks in the job description may entail allocation, deallocation, controlling, and/or monitoring of virtual resources, physical resources, and/or network resources. For example, assume that user device 130 requests resource management device 104-3 to allocate a virtual machine. In response, resource management device 104-3 may create a job description that includes subtasks for creating a virtual machine, and place the job description at job database device 104-1) and (p. 2, [0025], see workflow network 106 may perform jobs whose descriptions are in the active job queue at job database device 104-1. Once the job is performed, workflow network 106 may instruct job database device 104-1 to dequeue the job description (e.g., provisioning a server, creating a cluster, etc.).
Davis doesn’t explicitly teach:
output results of the at least part of the workload.
However, Lihui teaches such use: (Abstract, see the working process of the invention is divided into three parts of task entry process, scheduling process and result output st para., see scheduling result output module, according to the specific job scheduling Gantt chart, and the result of collation job shop scheduling, and outputs the query information upon receiving the query request).
Davis and Lihui are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis and Lihui before him or her, to modify the system of Davis to include the teachings of Lihui, as a job scheduling system, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to output job results as suggested by Lihui (p. 2, 1st para., p. 3, 1-2nd para.).      
Davis, Lihui and Fork, in particular Davis doesn’t explicitly teach:
the one or more workflows comprises a set of artificial intelligence (AI) models.
However, Mingsong teaches such use (Abstract, see the invention discloses a workflow optimal allocation optimizing method based on machine learning and statistical model checking. The method comprises the following steps: feasible RAI generation: obtaining all possible combination instances of workflow allocation and carrying out screening to obtain solutions according with requirements according to the requirements of a user; feasible RAI characterization: extracting characteristics of resource allocation instances to obtain feature vectors, and obtaining execution success ratio by utilizing a statistical model checking tool; RAI forecast: carrying out training on a selected test set by utilizing 
the suitability score for each of the plurality of virtualized resources is associated with each of the set of AI models.
However, Mingsong teaches such use (Abstract, see the invention discloses a workflow optimal allocation optimizing method based on machine learning and statistical model checking. The method comprises the following steps: feasible RAI generation: obtaining all possible combination instances of workflow allocation and carrying out screening to obtain solutions according with requirements according to the requirements of a user; feasible RAI characterization: extracting characteristics of resource allocation instances to obtain feature vectors, and obtaining execution success ratio by utilizing a statistical model checking tool; RAI forecast: carrying out training on a selected test set by utilizing a machine learning method to obtain a regression function, and carrying out forecast on the data in the test set and ranking the forecast results).
Davis, Lihui, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork and Mingsong before him or her, to modify the system of Davis, Lihui, and Fork, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.)

the workload comprises detecting one or more objects and one or more persons in an image, analyzing the one or more objects and the one or more persons in the image, and identifying the one or more objects and the one or more persons in the image.
However, Fork teaches such use: (p. 1, [0003], see digital images have rapidly become a popular approach for capturing, storing, managing, and sharing images. In order to find particular images within a set of digital images, a user may run an “image search.” Such image searches typically operate based on tags associated with the images being searched. For example, tags may be used to indicate objects (e.g., people) displayed in the images, and a search for particular objects may return a subset of images that have the searched-for objects “tagged” in the images). 
the results comprise a set of tags describing properties of the image.
However, Fork teaches such use: (p. 1, [0003], see tags may be used to indicate objects (e.g., people) displayed in the images, and a search for particular objects may return a subset of images that have the searched-for objects “tagged” in the images).
Davis, Lihui and Fork are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Davis, Lihui  and Fork before him or her, to modify the system of Davis, and Lihui in particular Davis to include the teachings of Fork, as a system for object tag image search, and accordingly it would enhance the system of Davis, which is focused 

In regards to claim 2, Davis teaches:
store a list of the one or more workflows available to run on the plurality of virtualized resources in a workflow index (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database device 104-1, resource manager database 104-2, and resource management device 104-3. Job database device 104-1 may receive a job description (e.g., a list of tasks) from resource management device 104-3 and store it in an active job queue until the job is performed).
Davis, Lihui and Fork, in particular Davis doesn’t explicitly teach:
the workflow index is loaded in a memory to speed up in running one or more AI models.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on machine learning and statistical model, systematically resource allocation policy is optimized. The method Using statistics model testing technology, by monitoring system random simulation process, and obtains the success ratio of system cloud gray model by statistical method. Utilize the supervised learning method in machine learning simultaneously, only need to assess a small amount of example, greatly can reduce the always consuming time of searching process).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork and Mingsong before him or her, to modify the system of Davis, Lihui and Fork, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.).      

7.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Fork in view of Mingsong in view of Mnih et al., US 20150100530 (hereinafter Mnih). 
In regards to claims 1 and 2, the rejections above are incorporated, accordingly.
In regards to claim 3, Davis, Lihui, Fork and Mingsong in particular Davis doesn’t explicitly teach:
the selected virtualized resource is associated with a hardware configuration comprising at least one of an AI processor or a neural network processor.
However, Mnih teaches such use (p. 10, [0094], see control or real or virtual resources (such as memory management) and (p. 3, [0026], see thus in a related aspect the invention provides a processor configured to perform reinforcement learning, the system comprising: an input to receive training data from a system having a plurality of states and, for each state, a set of actions to move from one of said states to next said state; 
the hardware configuration further comprises a graphics processing unit (GPU).
However, Mnih teaches such use (p. 3, [0025], see the above described techniques may be implemented in software, for example as code running on a digital signal processor (DSP) or parallelised across multiple processors, for example GPUs (graphics processing units), or on a general purpose computer system). 
Davis, Lihui, Fork, Mingsong and Mnih are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork, Mnih and Mingsong before him or her, to modify the system of Davis, Lihui, Fork and Mingsong in particular Davis to include the teachings of Mnih, as a method for reinforcement learning, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to control virtualize hardware resources, as suggested by Mnih (p. 3, [0026], p. 10, [0095]).      

8.	Claims 4, 5, 6  and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Fork in view of Mingsong in view of Mnih  in view of .
In regards to claims 1, 3 and 3, the rejections above are incorporated, accordingly.
In regards to claim 4, Davis, Lihui, Fork, Mingsong and Mnih in particular Davis doesn’t explicitly teach:
the one or more benchmark scores are determined based on benchmarked runs of the one or more workflows on the hardware configuration 
However, Hagmann teaches such use: (column 11, line 37 - column 12, line 3, see a computer-implemented method comprising: receiving, for each of a plurality of task instances that execute one or more computer-executable instructions to perform a task, a plurality of performance measures that each represent an execution performance of a property of the respective task instance for a particular time interval…  combining the scores for the performance measure that represent the execution performance measure of the same property of the respective task instance to obtain a combined score value; ranking the combined score values associated with at least a subset of the plurality of task instances…  and terminating an execution of a particular task instance on a first computer and executing the particular task instance on a second computer different from the first computer based on the ranking of the combined score values, the particular task instance from the plurality of task instances) (emphasis added).
Davis, Fork, Mingsong, Mnih and Hagmann are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis Fork, 
Davis, Lihui, Fork, Mingsong, Mnih and Hagmann in particular Davis doesn’t explicitly teach:
are stored in a benchmark registry.
However, Kurhekar teaches such use: (column 10, lines37 - 49, see storing access information relating to said web services, including binding related information associated with prior web service requests by a first local application, in a local access registry hosted by said client platform, wherein said access information relating to web services further includes discovery related information… orchestration selections and corresponding rankings).
Davis, Lihui, Fork, Mingsong, Mnih, Hagmann and Kurhekar are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork, Mingsong, Mnih, Hagmann,  and Kurhekar before him or her, to modify the system of Davis, Lihui, Fork, Mingsong, Mnih, Hagmann, in particular Davis to include the teachings of Kurhekar, as a system to access services, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because 

In regards to claim 5, Davis, Lihui and Fork, in particular Davis doesn’t explicitly teach:
implement an optimization service as a machine learning service to consume the information.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on machine learning and statistical model, systematically resource allocation policy is optimized. The method Using statistics model testing technology, by monitoring system random simulation process, and obtains the success ratio of system cloud gray model by statistical method. Utilize the supervised learning method in machine learning simultaneously, only need to assess a small amount of example, greatly can reduce the always consuming time of searching process).
optimize, based on the consumed information, the selection of the virtualized resource for a cost metric that includes power, speed, and throughput.
However, Mingsong teaches such use (p. 2, D), see to predict the outcome and feed back to the statistical model instruments of inspection, the actual emulation value of the rate that succeeds, and finally return solution and approximate optimal solution that simulation result is greater than threshold value… The feature of described Resourse Distribute example is the Key Performance Indicator according to user's request and workflow execution, extraction distinguish the parameter sets with a unique identification workflow resource allocation example; The feature specifically chosen is the unit price 
Davis, Lihui, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork and Mingsong before him or her, to modify the system of Davis, Lihui, Fork and Mingsong, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.).      
Davis, Lihui, Fork, Mingsong, Mnih and Hagmann in particular Davis doesn’t explicitly teach:
retrieve information from the benchmark registry.
However, Kurhekar teaches such use: (column 10, lines37 - 49, see storing access information relating to said web services, including binding related information associated with prior web service requests by a first local application, in a local access registry hosted by said client platform, wherein said access information relating to web services further includes discovery related information… orchestration selections and corresponding rankings).
Davis, Lihui, Fork, Mingsong, Mnih, Hagmann and Kurhekar are analogous art because they are from the same field of endeavor, resource allocation.


In regards to claim 6, Davis teaches:
determine the suitability score for each of the one or more workflows against each of the different hardware configurations (p. 1, [0014], see based on this information, the provisioning system identifies viable physical host candidates on which to place the requested resource and scores/ranks the candidates).
Davis, Lihui, Fork, Mingsong and Mnih in particular Davis doesn’t explicitly teach:
the instructions from the one or more non-transitory memory devices further cause the one or more hardware processors to: analyze performance benchmarks of different hardware configurations.
However, Hagmann teaches such use: (column 11, line 37 - column 12, line 3, see a computer-implemented method comprising: receiving, for each of a plurality of task instances that execute one or more computer-executable instructions to perform a task, a plurality of performance measures that each represent an execution performance of a property of the respective task instance for a particular time interval…  combining the executing the particular task instance on a second computer different from the first computer based on the ranking of the combined score values, the particular task instance from the plurality of task instances) (emphasis added).
Davis, Fork, Mingsong, Mnih and Hagmann are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis Fork, Mingsong, Mnih and Hagmann before him or her, to modify the system of Davis, Fork, Mingsong, Mnih , in particular Davis, to include the teachings of Hagmann, as a system to identify tasks, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Hagmann (column 11, line 37 - column 12, line 3, column 11, lines 19-34).      

In regards to claim 7, Davis, Lihui and Fork, in particular Davis doesn’t explicitly teach:
the suitability score is further determined based at least in part on a fitting of the performance benchmarks against the cost metric by the optimization service.
However, Mingsong teaches such use (p. 2, D), see to predict the outcome and feed back to the statistical model instruments of inspection, the actual emulation value of the 
Davis, Lihui, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork and Mingsong before him or her, to modify the system of Davis, Lihui, Fork and Mingsong, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.).     

6.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Fork in view of Mingsong in view of Moghe et al., US Patent No. 10,250,451 (hereinafter Moghe). 
In regards to claim 1, the rejections above are incorporated, respectively.
claim 8, Davis, Lihui, Fork and Mingsong in particular Davis doesn’t explicitly teach:
select the virtualized resource based at least in part on a determination of memory requirements of an AI model of the set of AI models.
However, Moghe teaches such use: (column 5, line 62 – column 6, line 12, see in one embodiment, the optimal cloud provisioning 1-250 comprises a list of available provisioning options, ordered from best to worst, where each option comprises a workload description, a cloud provider, cloud locale, a number and type of virtual computational nodes, and a number and type of storage options.  The term "optimal" is not intended to be limiting.  The workload description comprises any or all of the workloads described by 1-10 and 1-20.  The cloud provider may be a commercial vendor or a private on-premises cloud.  The cloud locale describes the geographical region in which the cloud is to be provisioned.  The type of virtual computational is a specific bundling of computational resources; and a storage option is a specific bundling of storage capacity and performance.  In an embodiment supporting elasticity, the provisioning options further comprise range information describing the minimum, maximum and average number of virtual computational nodes of given types, along with the standard deviation).
Davis, Lihui, Fork, Mingsong and Moghe are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Fork, Mingsong and Moghe before him or her, to modify the system of Davis, Lihui, Fork and .      
 
9.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fork. 
In regards to claim 9, Davis teaches:
A method for allocating computing resources, comprising: (Abstract, see a method and system may receive a request to provision a virtual machine based on configuration information. Potential resources for hosting the virtual machine may be identified and scored)
receiving a request to perform a workload (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database device 104-1, resource manager database 104-2, and resource management device 104-3. Job database device 104-1 may receive a job description (e.g., a list of tasks) from resource management device 104-3 and store it in an active job queue until the job is performed).  
determining one or more workflows for performing the workload (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a 
selecting a virtualized resource from a plurality of virtualized resources based on a suitability score (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) allocation, resource management device 104-3 may identify available resources (e.g., server clusters) corresponding to the request, rank the available resources based on a score calculated for each resource, and initiate fulfillment of the request to the highest ranking resource). 
selecting the suitability score based on one or more benchmark scores of the one or more workflows (para. [0022]) “resource management device 104-3 may 
scheduling a performance of at least part of the workload on the selected virtualized resource (p. 2, [0027], see each of the subtasks in the job description may entail allocation, deallocation, controlling, and/or monitoring of virtual resources, physical resources, and/or network resources. For example, assume that user device 130 requests resource management device 104-3 to allocate a virtual machine. In response, resource management device 104-3 may create a job description that includes subtasks for creating a virtual machine, and place the job description at job database device 104-1) and (p. 2, [0025], see workflow network 106 may perform jobs whose descriptions are in the active job queue at job database device 104-1. Once the job is performed, workflow network 106 may instruct job database device 104-1 to dequeue the job description (e.g., provisioning a server, creating a cluster, etc.).
Davis doesn’t explicitly teach:
the workload comprises identifying one or more objects and one or more persons in an image;

Davis and Fork are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Davis and Fork before him or her, to modify the system of Davis, to include the teachings of Fork, as a system for object tag image search, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to tag objects in images, as suggested by Fork (p. 1, [0003], p. 6, [0070]).      

10.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fork in view of Mingsong et al., CN 105184403 (hereinafter Mingsong).   
In regards to claim 9, the rejections above are incorporated, respectively.
In regards to claim 10, Davis teaches:
storing a list of the one or more workflows available to run on the plurality of virtualized resources in a workflow index (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database 
Davis and Fork, in particular Davis doesn’t explicitly teach:
the one or more workflows comprises a set of artificial intelligence (AI) models.
However, Mingsong teaches such use (Abstract, see the invention discloses a workflow optimal allocation optimizing method based on machine learning and statistical model checking. The method comprises the following steps: feasible RAI generation: obtaining all possible combination instances of workflow allocation and carrying out screening to obtain solutions according with requirements according to the requirements of a user; feasible RAI characterization: extracting characteristics of resource allocation instances to obtain feature vectors, and obtaining execution success ratio by utilizing a statistical model checking tool; RAI forecast: carrying out training on a selected test set by utilizing a machine learning method to obtain a regression function, and carrying out forecast on the data in the test set and ranking the forecast results)
the suitability score for each of the plurality of virtualized resources is associated with each of the set of AI models.
However, Mingsong teaches such use (Abstract, see the invention discloses a workflow optimal allocation optimizing method based on machine learning and statistical model checking. The method comprises the following steps: feasible RAI generation: obtaining all possible combination instances of workflow allocation and carrying out screening to obtain solutions according with requirements according to the requirements of a user; 
the workflow index is loaded in a memory to speed up in running one or more AI models.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on machine learning and statistical model, systematically resource allocation policy is optimized. The method Using statistics model testing technology, by monitoring system random simulation process, and obtains the success ratio of system cloud gray model by statistical method. Utilize the supervised learning method in machine learning simultaneously, only need to assess a small amount of example, greatly can reduce the always consuming time of searching process).  
Davis, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork and Mingsong before him or her, to modify the system of Davis, and Fork, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, th para.).      

11.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Davis of Fork in view of Mnih et al., US 20150100530 (hereinafter Mnih). 
In regards to claim 9, the rejections above are incorporated, respectively.
In regards to claim 11, Davis and Fork in particular Davis doesn’t explicitly teach:
the selected virtualized resource is associated with a hardware configuration comprising at least one of an AI processor or a neural network processor.
However, Mnih teaches such use (p. 10, [0094], see control or real or virtual resources (such as memory management) and (p. 3, [0026], see thus in a related aspect the invention provides a processor configured to perform reinforcement learning, the system comprising: an input to receive training data from a system having a plurality of states and, for each state, a set of actions to move from one of said states to next said state; wherein said training data is generated by operating on said system with a succession of said actions and comprises starting state data, action data and next state data defining, respectively for a plurality of said actions, a starting state, an action, and a next said state resulting from the action). 
the hardware configuration further comprises a graphics processing unit (GPU). 
However, Mnih teaches such use (p. 3, [0025], see the above described techniques may be implemented in software, for example as code running on a digital signal processor (DSP) or parallelised across multiple processors, for example GPUs (graphics processing units), or on a general purpose computer system). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork and Mnih before him or her, to modify the system of Davis, and Fork in particular Davis to include the teachings of Mnih, as a method for reinforcement learning, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to control virtualize hardware resources, as suggested by Mnih (p. 3, [0026], p. 10, [0095]).      

12.	Claims 12, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fork in view of Mingsong in view of Hagmann in view of Kurhekar.
In regards to claims 9 and 10, the rejections above are incorporated, accordingly.
In regards to claim 12, Davis, Fork, and Mingsong in particular Davis doesn’t explicitly teach:
the one or more benchmark scores are determined based on benchmarked runs of the one or more workflows on the hardware configuration.
However, Hagmann teaches such use: (column 11, line 37 - column 12, line 3, see a computer-implemented method comprising: receiving, for each of a plurality of task instances that execute one or more computer-executable instructions to perform a task, a plurality of performance measures that each represent an execution performance of a property of the respective task instance for a particular time interval…  combining the scores for the performance measure that represent the execution performance measure score values, the particular task instance from the plurality of task instances) (emphasis added).
Davis, Fork, Mingsong, and Hagmann are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis Fork, Mingsong, and Hagmann before him or her, to modify the system of Davis, Fork, and Mingsong, in particular Davis, to include the teachings of Hagmann, as a system to identify tasks, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Hagmann (column 11, line 37 - column 12, line 3, column 11, lines 19-34).      
Davis, Fork, Mingsong and Hagmann in particular Davis doesn’t explicitly teach:
are stored in a benchmark registry.
However, Kurhekar teaches such use: (column 10, lines37 - 49, see storing access information relating to said web services, including binding related information associated with prior web service requests by a first local application, in a local access registry hosted by said client platform, wherein said access information relating to web 
Davis, Fork, Mingsong, Hagmann and Kurhekar are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, , Fork, Mingsong, Hagmann,  and Kurhekar before him or her, to modify the system of Davis, Fork, Mingsong, and Hagmann,  in particular Davis to include the teachings of Kurhekar, as a system to access services, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize benchmark scores, as suggested by Kurhekar (column 10, lines37 – 49, column 9, lines 11-47).      

In regards to claim 13, Davis and Fork, in particular Davis doesn’t explicitly teach:
implementing an optimization service as a machine learning service to consume the information.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on machine learning and statistical model, systematically resource allocation policy is optimized. The method Using statistics model testing technology, by monitoring system random simulation process, and obtains the success ratio of system cloud gray model by statistical method. Utilize the supervised learning method in machine learning 
optimizing, based on the consumed information, the selection of the virtualized resource for a cost metric that includes power, speed, and throughput.
However, Mingsong teaches such use (p. 2, D), see to predict the outcome and feed back to the statistical model instruments of inspection, the actual emulation value of the rate that succeeds, and finally return solution and approximate optimal solution that simulation result is greater than threshold value… The feature of described Resourse Distribute example is the Key Performance Indicator according to user's request and workflow execution, extraction distinguish the parameter sets with a unique identification workflow resource allocation example; The feature specifically chosen is the unit price cost of each service node in example, the execution time distribution of each service node in example, the overall price of example and the overall expectation execution time of example when not considering deviation). 
Davis, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork and Mingsong before him or her, to modify the system of Davis, and Fork, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.).      

retrieving information from the benchmark registry.
However, Kurhekar teaches such use: (column 10, lines37 - 49, see storing access information relating to said web services, including binding related information associated with prior web service requests by a first local application, in a local access registry hosted by said client platform, wherein said access information relating to web services further includes discovery related information… orchestration selections and corresponding rankings).
Davis, Fork, Mingsong, Hagmann and Kurhekar are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork, Mingsong, Hagmann, and Kurhekar before him or her, to modify the system of Davis, Fork, Mingsong, and Hagmann,  in particular Davis to include the teachings of Kurhekar, as a system to access services, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize benchmark scores, as suggested by Kurhekar (column 10, lines37 – 49, column 9, lines 11-47).      

In regards to claim 14, Davis teaches:
determining the suitability score for each of the one or more workflows against each of the different hardware configurations (p. 1, [0014], see based on this 
Davis and Fork, in particular Davis doesn’t explicitly teach:
the suitability score is further determined based at least in part on a fitting of the performance benchmarks against the cost metric by the optimization service.
However, Mingsong teaches such use (p. 2, D), see to predict the outcome and feed back to the statistical model instruments of inspection, the actual emulation value of the rate that succeeds, and finally return solution and approximate optimal solution that simulation result is greater than threshold value… The feature of described Resourse Distribute example is the Key Performance Indicator according to user's request and workflow execution, extraction distinguish the parameter sets with a unique identification workflow resource allocation example; The feature specifically chosen is the unit price cost of each service node in example, the execution time distribution of each service node in example, the overall price of example and the overall expectation execution time of example when not considering deviation).
Davis, Fork and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork and Mingsong before him or her, to modify the system of Davis, and Fork, in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, th para.).      
Davis, Fork, and Mingsong in particular Davis doesn’t explicitly teach:
analyzing performance benchmarks of different hardware configurations.
However, Hagmann teaches such use: (column 11, line 37 - column 12, line 3, see a computer-implemented method comprising: receiving, for each of a plurality of task instances that execute one or more computer-executable instructions to perform a task, a plurality of performance measures that each represent an execution performance of a property of the respective task instance for a particular time interval…  combining the scores for the performance measure that represent the execution performance measure of the same property of the respective task instance to obtain a combined score value; ranking the combined score values associated with at least a subset of the plurality of task instances…  and terminating an execution of a particular task instance on a first computer and executing the particular task instance on a second computer different from the first computer based on the ranking of the combined score values, the particular task instance from the plurality of task instances) (emphasis added).
Davis, Fork, Mingsong, and Hagmann are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis Fork, Mingsong, and Hagmann before him or her, to modify the system of Davis, Fork, and Mingsong, in particular Davis, to include the teachings of Hagmann, as a system to identify tasks, and accordingly it would enhance the system of Davis, which is focused .      

13.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Fork in view of Moghe et al., US Patent No. 10,250,451 (hereinafter Moghe). 
In regards to claim 15, Davis and Fork, in particular Davis doesn’t explicitly teach:
selecting the virtualized resource based at least in part on a determination of memory requirements of an AI model of the set of AI models.
However, Moghe teaches such use: (column 5, line 62 – column 6, line 12, see in one embodiment, the optimal cloud provisioning 1-250 comprises a list of available provisioning options, ordered from best to worst, where each option comprises a workload description, a cloud provider, cloud locale, a number and type of virtual computational nodes, and a number and type of storage options.  The term "optimal" is not intended to be limiting.  The workload description comprises any or all of the workloads described by 1-10 and 1-20.  The cloud provider may be a commercial vendor or a private on-premises cloud.  The cloud locale describes the geographical region in which the cloud is to be provisioned.  The type of virtual computational is a specific bundling of computational resources; and a storage option is a specific bundling of storage capacity and performance.  In an embodiment supporting elasticity, the provisioning options further comprise range information describing the minimum, maximum and average number of virtual computational nodes of given types, along with the standard deviation).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Fork and Moghe before him or her, to modify the system of Davis and Fork, in particular Davis to include the teachings of Moghe, as a system for intelligent cloud provisioning, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Moghe (column 5, line 62 – column 6, line 12, column 14, lines 33-37).   
Davis doesn’t explicitly teach:
outputting results that include a set of tags describing properties of the image.
However, Fork teaches such use: (p. 1, [0003], see tags may be used to indicate objects (e.g., people) displayed in the images, and a search for particular objects may return a subset of images that have the searched-for objects “tagged” in the images).
Davis and Fork are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Davis and Fork before him or her, to modify the system of Davis, to include the teachings of Fork, as a system for object tag image search, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to tag objects in images, as suggested by Fork (p. 1, [0003], p. 6, [0070]).       

Claim 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Mingsong in view of Fork.
  In regards to claim 16, Davis teaches:
A non-transitory machine readable medium, on which are stored instructions for allocating hardware resources, comprising instructions that when executed cause a machine to: (Abstract, see a method and system may receive a request to provision a virtual machine based on configuration information. Potential resources for hosting the virtual machine may be identified and scored)
receive a request to perform a workload (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database device 104-1, resource manager database 104-2, and resource management device 104-3. Job database device 104-1 may receive a job description (e.g., a list of tasks) from resource management device 104-3 and store it in an active job queue until the job is performed).  
determine one or more workflows for performing the workload (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) allocation, resource management device 104-3 may identify available resources (e.g., server clusters) corresponding to the request, rank the available resources based on a score calculated for each resource, and initiate fulfillment of the request to the highest ranking resource) and (p. 2, [0027], see each of the 
select a virtualized resource from a plurality of virtualized resources based on a suitability score (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) allocation, resource management device 104-3 may identify available resources (e.g., server clusters) corresponding to the request, rank the available resources based on a score calculated for each resource, and initiate fulfillment of the request to the highest ranking resource). 
the suitability score is selected based on one or more benchmark scores of the one or more workflows (para. [0022]) “resource management device 104-3 may receive a request for services from administrator/user device 120/130 via portal devices 102-1 and 102-2, and render the requested services. In addition, as described below, upon receiving a request for a particular resource, such as a request for Virtual Machine (VM) allocation, resource management device 104-3 may identify available resources (e.g., server clusters) corresponding to the 
schedule a performance of at least part of the workload on the selected virtualized resource (p. 2, [0027], see each of the subtasks in the job description may entail allocation, deallocation, controlling, and/or monitoring of virtual resources, physical resources, and/or network resources. For example, assume that user device 130 requests resource management device 104-3 to allocate a virtual machine. In response, resource management device 104-3 may create a job description that includes subtasks for creating a virtual machine, and place the job description at job database device 104-1) and (p. 2, [0025], see workflow network 106 may perform jobs whose descriptions are in the active job queue at job database device 104-1. Once the job is performed, workflow network 106 may instruct job database device 104-1 to dequeue the job description (e.g., provisioning a server, creating a cluster, etc.).
Davis doesn’t explicitly teach:
output results of the at least part of the workload.
However, Lihui teaches such use: (Abstract, see the working process of the invention is divided into three parts of task entry process, scheduling process and result output process, and the three parts are serially implemented) and (p. 2, 1st para., see scheduling result output module, according to the specific job scheduling Gantt chart, and the result of collation job shop scheduling, and outputs the query information upon receiving the query request).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis and Lihui before him or her, to modify the system of Davis to include the teachings of Lihui, as a job scheduling system, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to output job results as suggested by Lihui (p. 2, 1st para., p. 3, 1-2nd para.).      
Davis and Lihu, in particular Davis doesn’t explicitly teach:
the one or more workflows comprises a set of artificial intelligence (AI) models.
However, Mingsong teaches such use (Abstract, see the invention discloses a workflow optimal allocation optimizing method based on machine learning and statistical model checking. The method comprises the following steps: feasible RAI generation: obtaining all possible combination instances of workflow allocation and carrying out screening to obtain solutions according with requirements according to the requirements of a user; feasible RAI characterization: extracting characteristics of resource allocation instances to obtain feature vectors, and obtaining execution success ratio by utilizing a statistical model checking tool; RAI forecast: carrying out training on a selected test set by utilizing a machine learning method to obtain a regression function, and carrying out forecast on the data in the test set and ranking the forecast results)
the suitability score for each of the plurality of virtualized resources is associated with each of the set of AI models.

Davis, Lihui, and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, and Mingsong before him or her, to modify the system of Davis, and Lihui in particular Davis to include the teachings of Mingsong, as a system for job scheduling, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Mingsong (Abstract, p. 2, 6th para.).    
Davis and Lihui and Mingsong, in particular Davis doesn’t explicitly teach:
the workload comprises detecting one or more objects and one or more persons in an image and identifying the one or more objects and the one or more persons in the image;

the results comprise a set of tags describing properties of the image.
However, Fork teaches such use: (p. 1, [0003], see tags may be used to indicate objects (e.g., people) displayed in the images, and a search for particular objects may return a subset of images that have the searched-for objects “tagged” in the images).
Davis, Lihui, Mingsong and Fork are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art, having the teaching of Davis, Lihui, Mingsong  and Fork before him or her, to modify the system of Davis, Lihui  and Mingsong, in particular Davis to include the teachings of Fork, as a system for object tag image search, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to tag objects in images, as suggested by Fork (p. 1, [0003], p. 6, [0070]).      

In regards to claim 17
the instructions that when executed further cause the machine to: store a list of the one or more workflows available to run on the plurality of virtualized resources in a workflow index (p. 2, [0021], see as further shown in FIG. 1, resource management network 104may include a job database device 104-1, resource manager database 104-2, and resource management device 104-3. Job database device 104-1 may receive a job description (e.g., a list of tasks) from resource management device 104-3 and store it in an active job queue until the job is performed).
Davis and Lihu, in particular Davis doesn’t explicitly teach:
the workflow index is loaded in a memory to speed up in running one or more AI models.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on machine learning and statistical model, systematically resource allocation policy is optimized. The method Using statistics model testing technology, by monitoring system random simulation process, and obtains the success ratio of system cloud gray model by statistical method. Utilize the supervised learning method in machine learning simultaneously, only need to assess a small amount of example, greatly can reduce the always consuming time of searching process).  
Davis, Lihui, and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, and th para.).

15.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Mingsong in view of Fork in view of Mnih. 
In regards to claim 16, the rejections above are incorporated, respectively.
In regards to claim 18, Davis, Lihui, Mingsong and Fork in particular Davis doesn’t explicitly teach:
the selected virtualized resource is associated with a hardware configuration comprising at least one of an AI processor or a neural network processor.
However, Mnih teaches such use (p. 10, [0094], see control or real or virtual resources (such as memory management) and (p. 3, [0026], see thus in a related aspect the invention provides a processor configured to perform reinforcement learning, the system comprising: an input to receive training data from a system having a plurality of states and, for each state, a set of actions to move from one of said states to next said state; wherein said training data is generated by operating on said system with a succession of said actions and comprises starting state data, action data and next state data defining, respectively for a plurality of said actions, a starting state, an action, and a next said state resulting from the action). 
the hardware configuration further comprises a graphics processing unit (GPU).

Davis, Lihui, Mingsong, Fork and Mnih are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Mnih, Mingsong and Fork before him or her, to modify the system of Davis, Lihui, Mingsong and Fork in particular Davis to include the teachings of Mnih, as a method for reinforcement learning, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to control virtualize hardware resources, as suggested by Mnih (p. 3, [0026], p. 10, [0095]).      

16.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Mingsong in view of Fork in view of Mnih in view of Kurhekar. 
In regards to claims 16 and 18, the rejections above are incorporated, accordingly.
In regards to claim 19, Davis and Lihui, in particular Davis doesn’t explicitly teach:
implement an optimization service as a machine learning service to consume the information.
However, Mingsong teaches such use (p. 2, 6th para., see the object of this invention is to provide a kind of workflow allocation optimum optimization method checked based on 
optimize, based on the consumed information, the selection of the virtualized resource for a cost metric that includes power, speed, and throughput.
However, Mingsong teaches such use (p. 2, D), see to predict the outcome and feed back to the statistical model instruments of inspection, the actual emulation value of the rate that succeeds, and finally return solution and approximate optimal solution that simulation result is greater than threshold value… The feature of described Resourse Distribute example is the Key Performance Indicator according to user's request and workflow execution, extraction distinguish the parameter sets with a unique identification workflow resource allocation example; The feature specifically chosen is the unit price cost of each service node in example, the execution time distribution of each service node in example, the overall price of example and the overall expectation execution time of example when not considering deviation). 
Davis, Lihui, and Mingsong are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, and Mingsong before him or her, to modify the system of Davis, and Lihui in particular Davis th para.).      
Davis, Lihui, Mingsong, Fork and Mnih in particular Davis doesn’t explicitly teach:
retrieve information from the benchmark registry.
However, Kurhekar teaches such use: (column 10, lines37 - 49, see storing access information relating to said web services, including binding related information associated with prior web service requests by a first local application, in a local access registry hosted by said client platform, wherein said access information relating to web services further includes discovery related information… orchestration selections and corresponding rankings).
Davis, Lihui, Mingsong, Fork, Mnih, and Kurhekar are analogous art because they are from the same field of endeavor, resource allocation.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis, Lihui, Mingsong, Fork, Mnih, and  Kurhekar before him or her, to modify the system of Davis, Lihui, Mingsong, Fork, Mnih, and Kurhekar, in particular Davis to include the teachings of Kurhekar, as a system to access services, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize benchmark scores, as suggested by Kurhekar (column 10, lines37 – 49, column 9, lines 11-47).      

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Lihui in view of Mingsong in view of Fork in view of Kurhekar in view of Hagmann. 
In regards to claim 16, the rejections above are incorporated, respectively.
In regards to claim 20, Davis teaches:
determine the suitability score for each of the one or more workflows against each of the different hardware configurations (p. 1, [0014], see based on this information, the provisioning system identifies viable physical host candidates on which to place the requested resource and scores/ranks the candidates).
Davis, Lihui, Mingsong and Fork in particular Davis doesn’t explicitly teach:
analyze performance benchmarks of different hardware configurations.
However, Hagmann teaches such use: (column 11, line 37 - column 12, line 3, see a computer-implemented method comprising: receiving, for each of a plurality of task instances that execute one or more computer-executable instructions to perform a task, a plurality of performance measures that each represent an execution performance of a property of the respective task instance for a particular time interval…  combining the scores for the performance measure that represent the execution performance measure of the same property of the respective task instance to obtain a combined score value; ranking the combined score values associated with at least a subset of the plurality of task instances…  and terminating an execution of a particular task instance on a first computer and executing the particular task instance on a second computer different from the first computer based on the ranking of the combined score values, the particular task instance from the plurality of task instances) (emphasis added). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Davis Lihui, Mingsong, Fork and Hagmann before him or her, to modify the system of Davis, Lihui, Mingsong and Fork, in particular Davis, to include the teachings of Hagmann, as a system to identify tasks, and accordingly it would enhance the system of Davis, which is focused on virtual machine allocation, because that would provide Davis with the ability to utilize a AI model, as suggested by Hagmann (column 11, line 37 - column 12, line 3, column 11, lines 19-34).     
Conclusion

18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Leebow		US  8,436,911  	Tagging Camera

Bourdev		US 7,636,450	Display detected objects grouping

Conclusion

19. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/EVRAL E BODDEN/Primary Examiner, Art Unit 2193